Citation Nr: 1202499	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  97-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for posttraumatic stress disorder.  

4.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hidradenitis suppurativa.

5.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic changes of the right shoulder, postoperative, secondary to recurrent dislocation, prior to July 16, 2003, and in excess of 20 percent thereafter.  

6.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.
8.  Entitlement to an initial evaluation in excess of 20 percent for right knee instability.

9.  Entitlement to an initial evaluation in excess of 20 percent for left knee instability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1985 and from January 1987 to September 1995.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board in January 2001 and August 2007 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding treatment records, and affording the Veteran VA examinations.

The August 2007 remand order also included the issues of (1) entitlement to an initial compensable evaluation for a right upper eyelid scar; (2) entitlement to an initial compensable evaluation for a left upper eyelid scar; (3) entitlement to service connection for dental trauma; and (4) entitlement to service connection for migraine headaches.  With respect to the Veteran's claims of entitlement to an initial compensable evaluation for right and left upper eyelid scars, the August 2007 remand order directed the RO to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the statement of the case in May 2011, but the Veteran did not perfect an appeal on these issues.  Therefore, they are not before the Board for appellate consideration at this time.

The RO also issued a rating decision in May 2011 in which it granted service connection for tempomandibular joint dysfunction and myofascial pain dysfunction syndrome, claimed as migraine headaches and dental trauma.  The RO evaluated this disability as 10 percent disabling, effective October 25, 1996.  In addition, the RO granted service connection for dental trauma, tooth #9.  To date, the Veteran has not expressed disagreement with the initial ratings and/or effective dates assigned for these disabilities.  Accordingly, the Board finds that the Veteran's claims of entitlement to service connection for dental trauma and entitlement to service connection for migraine headaches have been substantiated and are not before the Board for appellate consideration at this time.

The Veteran also raised a claim of entitlement to service connection for diabetes mellitus in August 2007.  To date, no action has been taken on this claim and the Board refers it to the RO for any appropriate action.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the record reflects that the Veteran applied for Social Security Disability benefits.  Therefore, the RO should contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO should request all VA medical records pertaining to the Veteran from September 26, 2009.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Service Connection for Right Ankle Disability

In February 1983, the Veteran reported to sick call with complaints of a swollen right ankle for two days after playing basketball.  The impression was sprained ankle.  The Veteran returned to sick call in April 1988 after twisting his right ankle while walking.  A physical examination of the right ankle showed no evidence of swelling or discoloration and range of motion was normal.  The impression was minor ankle sprain.  The Veteran reported subjective complaints of right ankle problems since April 1988 at the time of an August 1985 separation examination, but no clinical evidence of a right ankle disability was found at that time.

Post-service records reflect that the Veteran was afforded a VA joints examination in July 2003.  X-rays of the right ankle were normal.  The impression was ankle arthralgia with no objective findings.  In October 2004, right ankle x-rays were interpreted to show evidence of a mild irregularity at the dome of the talus of uncertain significance.  According to the radiologist, this finding could be developmental or represent an old osteochondral injury.  Most recently, the Veteran was afforded a VA joints examination in May 2010.  The impression was right ankle strain.  According to the examiner, the Veteran's right ankle strain was "less likely than not" due to a service-related condition because this disability was not treated chronically in an ongoing fashion during service.
The Board finds the May 2010 VA joints examination to be inadequate for evaluation purposes.  In this regard, the examiner failed to discuss the significance, if any, of the Veteran's claimed continuity of symptoms since service, particularly where, as here, the Veteran's subjective complaints of right ankle problems were noted upon separation from service in August 1995.  Furthermore, ongoing or chronic treatment in service is not required to substantiate a service connection claim for a disability.  Rather, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2011).  Thus, the Veteran must be scheduled for a new VA examination to determine the etiology of the currently diagnosed right ankle disability and its relationship to service, if any.

Service Connection for Left Shoulder Disability

The Veteran sought care at sick call in April 1984 for pain in the left shoulder and trapezius after playing basketball.  The impression was musculo-ligamentous pain.  In June 1988, the Veteran reported bilateral shoulder and neck pain after playing basketball.  The impression was acute cervical strain with spasm and acute torticollis.  The Veteran subsequently injured his shoulder in May 1994 after tripping over a stump.  X-rays of the left shoulder were negative.  However, evidence of left shoulder laxity or instability on external rotation was noted on the Veteran's September 1995 separation examination report.   

Post-service records reflect that the Veteran was afforded a VA joints examination in July 2003.  A physical examination revealed reduced range of motion in the Veteran's left shoulder with subjective complaints of pain.  No diagnosis was rendered at that time.  Similar findings were noted at the time of a May 2004 VA examination.  In October 2004, left shoulder x-rays were interpreted to show no significant abnormality.  Most recently, the Veteran was afforded a VA joints examination in May 2010.  The impression was bilateral shoulder degenerative joint disease.  According to the examiner, the Veteran's left shoulder disability was "less likely than not" due to a service-related condition because this disability was not treated chronically in an ongoing fashion during service.
As noted above, the Board finds the May 2010 VA joints examination to be inadequate for evaluation purposes.  In this regard, the examiner failed to discuss the significance, if any, of the Veteran's claimed continuity of symptoms since separation from service, particularly where, as here, evidence of left shoulder instability and/or laxity was noted at the time of the September 1995 separation examination.  Thus, the Veteran must be scheduled for a new VA examination to determine the etiology of the currently diagnosed left shoulder disability and its relationship to service, if any.

Service Connection for Posttraumatic Stress Disorder

The Veteran contends that his currently diagnosed posttraumatic stress disorder (PTSD) is related to his periods of active service.  The Veteran's previous efforts to obtain service connection for a psychiatric disorder other than PTSD, to include depression and anxiety, were unsuccessful.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In April 2004, the Veteran identified several stressful in-service events purportedly responsible for his PTSD.  In particular, the Veteran stated that he witnessed the accidental killing of a cadet during a night fire exercise called Gallant Eagle while stationed at Fort Bragg, North Carolina.  He also stated that he either found or witnessed an individual succumb to carbon monoxide poisoning while stationed in Italy.  A subsequent attempt by the RO to obtain additional information about the Veteran's claimed stressors in August 2005 went unanswered.  During the March 2008 hearing before the undersigned Veterans Law Judge, the Veteran indicated that the accidental killing of the cadet at Fort Bragg occurred around April 1982, while his friend committed suicide by carbon monoxide poisoning in April 1989.  A subsequent attempt by the RO to obtain additional information about the Veteran's claimed stressors in January 2009 went unanswered.  The RO also issued a memorandum in August 2009 in which it determined that the Veteran provided insufficient information to warrant a request to the United States Army and Joint Services Research Center (JSRRC) for corroboration of these claimed stressors.

Based on the information provided by the Veteran, however, the Board finds that the RO should contact the appropriate service department or Federal agency and attempt to corroborate the Veteran's claimed stressors identified immediately above.  In this regard, the January 2009 notice letter to the Veteran requested that he provide, among other things, the approximate location and date (within a 60 day window) of the alleged stressors.  Although the Veteran was unable to provide the names of the individuals involved in these incidents, the specific dates and locations of the claimed in-service stressors, along with their relative high-profile nature (i.e., a live fire training accident and suicide), warrant such a request being made.  If and only if the Veteran's alleged in-service stressors can be sufficiently corroborated, he must be afforded a VA examination to determine the etiology of the currently diagnosed PTSD and its relationship to service, if any. 

Initial Increased Rating for Bilateral Hidradenitis Suppurativa

During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was twice amended.  See 67 Fed. Reg. 49,590 -49,599 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  The Veteran's service-connected bilateral hidradenitis suppurativa was originally evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7815 (pemphigus).     

Under the regulations in effect prior to August 30, 2002, the Veteran's service-connected disability was rated analogously to eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 50 percent evaluation, the maximum available schedular evaluation, was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  

Effective August 30, 2002, Diagnostic Code 7815 assigned a 60 percent evaluation, the highest available schedular evaluation, for bullous disorders covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

Effective October 23, 2008, VA again revised the regulations for evaluating skin disabilities, to include consideration of burn scars. This revision also afforded veterans rated under Diagnostic Codes 7800-7805 before October 23, 2008 the opportunity to request review under these code provisions regardless of whether the disability increased since the last review.  See 38 C.F.R. § 4.118.  Explanatory comments, however, made clear that this revision applied to all applications for benefits received by VA on or after October 23, 2008.

The Veteran was most recently afforded a VA skin examination in May 2010 to assess the severity of his service-connected bilateral hidradenitis suppurativa.  The Board finds this examination to be inadequate for evaluation purposes because the examiner failed to discuss the extent to which the Veteran's service-connected bilateral hidradenitis suppurativa was manifested by the rating criteria outlined immediately above.  Therefore, the Veteran must be afforded a new VA examination to assess the severity of his service-connected bilateral hidradenitis suppurativa.  
 
Initial Increased Ratings for Left and Right Knee Disabilities and 
Right Shoulder Disability

The Veteran was most recently afforded a VA joints examination in May 2010 to assess the severity of his service-connected bilateral knee disabilities and his service-connected right shoulder disability.  After conducting a physical examination and recording the ranges of motion for the Veteran's knees and right shoulder, the examiner indicated that he was unable to provide an opinion concerning additional loss of range of motion due to flare-ups, fatigability, incoordination, lack of endurance, weakness, and pain on movements following repeated use without resorting to speculation.  The additional limitation of joint function subsequently recorded on the examination report was expressed in terms of percentage lost (instead of degrees lost) and was based information provided by the Veteran.  It is, however, unclear how these percentages were calculated.  Accordingly, the Veteran must be afforded new VA examinations to assess the severity of his service-connected bilateral knee disabilities and his service-connected right shoulder disability.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from September 26, 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the appropriate service department and/or Federal agency to attempt to corroborate the Veteran's claimed in-service stressors related to (A) his witness of an accidental killing of a cadet during a night fire exercise called Gallant Eagle while stationed at Fort Bragg, North Carolina around April 1982; and (B) his witness or finding of a fellow soldier who committed suicide by carbon monoxide poisoning while stationed in Italy in April 1989. 

If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
4.  After the above development is completed, the Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed right ankle disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements regarding continuity of symptoms, the examiner must provide an opinion as to whether the currently diagnosed right ankle disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to his in-service treatment for right ankle sprain and/or his complaints of right ankle problems at the time of an August 1985 separation examination.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed left shoulder disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements regarding continuity of symptoms, the examiner must provide an opinion as to whether the currently diagnosed left shoulder disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to his in-service treatment for left shoulder injuries and/or the left shoulder laxity or instability on external rotation noted on the Veteran's September 1995 separation examination report.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  If and only if the Veteran's claimed in-service stressors described in paragraph #3 are sufficiently corroborated, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  After a review of the claims file, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  If a psychiatric disorder other than PTSD is found, the VA psychiatrist must express an opinion as to whether the psychiatric disorder at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In reaching these conclusions, the examiner is asked to comment on the significance, if any, of the Veteran's history of childhood abuse.  

A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinions without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The Veteran must be afforded a VA examination to determine the severity of his service-connected left and right knee disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's left and right knee disabilities.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected left and right knee disabilities.  The examiner must determine the range of motion of the Veteran's service-connected left and right knee disabilities, in degrees, using a goniometer and noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left and right knee disabilities after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the left and right knee disabilities.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left and right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left and right knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left and right knee disabilities, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left and right knee disabilities.  The examiner must also indicate whether the left and right knee disabilities are manifested by recurrent subluxation or lateral instability and if so, whether these symptoms represent slight, moderate, or severe impairment of the left and right knee.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The Veteran must be afforded a VA examination to determine the severity of his service-connected right shoulder disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's right shoulder disability.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right shoulder disability.  The examiner must determine the range of motion of the Veteran's service-connected right shoulder disability, in degrees, using a goniometer and noting by comparison the normal range of motion of the shoulder, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right shoulder disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the right shoulder disability.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right shoulder, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right shoulder disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right shoulder disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right shoulder disability.  The examiner must indicate whether the right shoulder disability is also manifested by an impairment of the clavicle or scapula, to include malunion, nonunion, or dislocation, and if so, whether there is evidence of loose movement.

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

9.  The Veteran must be afforded a VA examination to determine the severity of his service-connected bilateral hidradenitis suppurativa.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include taking unretouched color photographs, must be conducted as deemed necessary by the examiner to properly evaluate the Veteran's bilateral hidradenitis suppurativa.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, and comment on the functional limitations, if any, caused by the service-connected bilateral hidradenitis suppurativa.  Specifically, the examiner is asked to indicate whether the Veteran's bilateral hidradenitis suppurativa is manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  The examiner must also express an opinion as to whether the Veteran's bilateral hidradenitis suppurativa covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  In addition, the examiner must indicate whether the Veteran's bilateral hidradenitis suppurativa resulted in deep and nonlinear scars covering an area or areas of 144 square inches (929 square centimeters) or greater. 

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

10.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  After the requested examinations has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination reports must be returned to the examiners if they are deficient in any manner and the RO must implement corrective procedures at once.

12.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


